UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-34487 LIGHTBRIDGE CORPORATION (Exact name of registrant as specified in its charter) Nevada 91-1975651 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11710 Plaza America Drive, Suite 2000Reston, VA 20190(Address of principal executive offices) (Zip Code) (571) 730-1200(Registrant’s telephone number, including area code)
